The findings of the Special Term were justified on the evidence as to East Thirty-first street parcel and Kings highway parcel. The record does not disclose any legal error requiring a reversal as to those parcels.
The reversal by the Appellate Division as to the West Third street parcel was the result of a misunderstanding of the facts. The situation as to that parcel was the same as to the other two parcels in regard to which the Appellate Division affirmed.
The judgment of the Special Term entered pursuant to the judgment of reversal as to the West Third street parcel should be reversed and the complaint dismissed, with costs in all courts to the defendant, respondent, appellant.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Judgment accordingly.